DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         MEREDITH PIPER WEBER and JAMIE ROTH, et al,
                         Appellants,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-3237

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 06-2017-CA-
001831.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C. H. Houston, III of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.